            Case 2:17-cv-01313-WBS-DB Document 63 Filed 08/23/21 Page 1 of 1


 1   Carter C. White, CSB # 164149
     U.C. Davis Civil Rights Clinic
 2   One Shields Avenue, Bldg. TB-30
     Davis, CA 95616-8821
 3   Telephone: (530) 752-5440
     Fax: (530) 752-5788
 4   ccwhite@ucdavis.edu

 5   Attorney for Plaintiff,
     Lisa Marie Close
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10                                                    )
     LISA MARIE CLOSE                                 ) No. 2:17-cv-01313-WBS-DB
11                                   Plaintiff,       )
                                                      ) ORDER CONTINUING SETTLEMENT
12          vs.                                       ) CONFERENCE
                                                      )
13   STUART K. TAN                                    )
                                     Defendants.      )
14                                                    )
                                                      )
15                                                    )
16
            The Court grants the parties’ stipulation (ECF No. 62) as follows:
17
            The scheduling conference in this matter is rescheduled to October 13, 2021, at 10:00
18
     a.m. The informal pre-conference telephone conference with the parties is rescheduled to
19
     October 8, 2021, at 2:30 p.m.
20

21   DATED: August 20, 2021                         /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
22

23

24

                                                       1
                      Order Continuing Scheduling Conference - No. 2:17-cv-01313-WBS-DB
